DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       SALVATORE ROMANELLI,
                             Appellant,

                                     v.

           FLORIDA DEPARTMENT OF TRANSPORTATION,
                          Appellee.

                               No. 4D18-3358

                          [ December 11, 2019 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 14-19227.

   Robert J. Hauser, West Palm Beach, for appellant.

   Marc Peoples, Tallahassee, for appellee.

PER CURIAM.

   Affirmed. See Walters v. Ocean Gate Phase I Condo., 925 So. 2d 440,
443 (Fla. 5th DCA 2006) (affirming dismissal of claim under the tipsy
coachman doctrine where the trial court erred in ruling that the statute of
limitations had expired, but the claim failed to state a cause of action and
could not be amended to state a cause of action).

WARNER, TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.